Title: To George Washington from John Parke Custis, 7 October 1779
From: Custis, John Parke
To: Washington, George


        
          Hond Sir
          Abingdon [Va.] October 7th 1779
        
        Your very Affectionate Favor of the 24th of August came to my Hands, while very unwell with a bilious Fever at Mt Vernon. I return You many thanks for Your excellent Advice, and have determined to follow it in both instances, altho I have been offered seventy five thousand Pounds for my eastern Shore Land, and am confident can get more; but as I have fixed Matters for another Crop, shall not think of parting with it, unless I can purchase Phil. Alexander’s Land, which I have some distant hopes of doing for about £40,000. I think this Sum will tempt Him, and I would willingly give it him, as I can get such a Price for my Land. I shall try Him tomorrow.
        I do with the most sincere Pleasure congratulate You, on the Arrival of the Count De Estang on the American Coast, and his important Success in Georgia. our reports make his Success very compleat in that Quarter, and that He has blocked up N. York. You are therefore better inform’d than I can be. I pray that no Storm, or other Accident will now arise, to blast the fair Prospect now before Us, of reducing our Enemy to the Condition, to which, they vainly hoped to reduce the United States, I am very sanguine in my Expectations, of a

glorious Close to the War this Campain, and in seeing You in Fairfax this Winter, it will render Me more happy, than any Circumstance I know off can do; to see You at Abingdon, after the Success I wish You to meet with.
        It is with the utmost reluctance and Concern that I find myself constraind to trouble You at this very important Crisis with any thing of a private Nature, and which may give You the least Concern, but the Situation in which I am in, and the Fear of giving the least Offence to You, compel Me to intrude on Your important Moments, and claim Your Attention to a Matter in which We are equally concern’d—When I returnd this time twelve month, from Camp, I found that the Assembly had been sitting for some time, I therefore hurried down; I applied to, and inform’d Colo. Bassett, that I had rented Your Plantation, and that I was to have (as I thought our Bargain really was) the Choice of the Cattle at Claibornes, and that He was to set a Value on them. the Assembly continued sitting, untill near Christmas, it broke up but a few Days before. Colo. Bassett hearing that my Mother was sitting out for Camp, left the Assembly with an Intention of accompanying Her; I applied to Him to value the Cattle before He sat out, but He declin’d it as he was on his Journey, it was then agreed, that the Cattle should be distinguish’d by a Mark of Tar in the Face, to distinguish them from my own, that He might value them on their Arrival in Fairfax or if He met them on the road, the rout was likewise agreed upon between Us, I had the Cattle markd and ordered them the road We had appointed. Colo. Bassett being disappointed in finding My Mother at home left Fairfax before the Cattle arrived and on his return took a different rout from the One We had fix’d on by which means He did not value the Cattle. I am now extremely sorry that the Cattle were removed before they were valued, but as I had twenty odd Negroes, with some Cattle of my own comeing up, and the Winter so far advanced, I could not loose so good an Opportunity of driving them up, without great Injury to My self, and as Colo. Bassett and Myself had fallen on the before mentioned Expedients; I did not apprehend it could be productive of any ill Event and certain it is, no Dispute could possibly have arisen, had He have return’d the rout We actually agreed on; my People arrived here with the Cattle but two Days before Christmas—I have now Sir I do assure You given You a faithful Account, why the forty seven Head of Cattle I have had from Your Plantation, were not valued when the others were. & I should not have now troubled You, did I not think Myself greatly injured by the Value Colo. Bassett says he must put upon them, I am confident, it is not Your wish, that He should value them higher than any Person in the world but Himself would have done; and I do assure You on my

Honour, I do not wish to have them under their full value. at the time I brought these Cattle away, Beef was selling ⟨at⟩ a Shilling a Pound, Davenport sold Yours at that Price. in February I had four stall’d Beeves very fine, that I offered at half a Crown, and could not get it. I could not sell but three Quarters at that Price. the rest I was oblidged to salt for Workmen; the Cattle I got, were both smal, and in bad order. I was at a very great Expence in Wintering them, which I did on good Hay, and the ill Luck to loose by accidents eight of them. I have taken particular Care of them this Summer, and they are now very fat. I always thought Myself bound to pay for the dead as well as the living, and to pay You six P. Cent or Loan office Certificates for their Price, from the time I took them away, but always thought, I was to have them Valued as last Fall, instead of the present, and without any relation being had to their present Appearance, or what they would now sell for. I am certain You cannot think that these Cattle would have averaged £40 round at that time, I hardly think were they as I got them that they would do it now, Supposing they would have averaged £40 why did Colo. Bassett make so great a difference in the Value, when no such Difference existed in the Cattle. He valued Yearlings at 50/ and two year-olds at £40. The Yearlings will be as good when as old. the common breed You know are small and very indiferent, the half Bloods are much better, tho far from large Cattle; I have inclosed You a faithful list, and a very particular one. I should be happy if You would fix a Value on the Cattle Yourself, or if agreeable to You, I would wish Lund Washington, who I think a very proper Person, as He saw the Cattle on their Arrival, and is well accquainted with them as they were wintered at his Plantation. but I shall be perfectly contented, You should say what You think they were worth, and I think the Valuation last Fall of the Cattle that remain’d a good rule to go by. I shall pay the Certificates as soon as it is determined—I must beg You would inform Me Your Determination as soon as Your important Concerns will admit. be pleased to direct to Me in Wmsburg as I shall be on the Assembly.
        I am now happy enough to inform that Nelly and my two youngest Girls are recovered from their Illness, my eldest is still afflicted with the Fever & Ague, Nelly begs You will accept Her affectionate regards, and joins with Me in wishing You every Blessing in this Life and Success in Your present Undertaking. I am Hond Sir Your ever Affecte
        
          J. P. Custis
        
      